Title: To George Washington from Pierre Penet, 1789
From: Penet, Pierre
To: Washington, George


          
            to his excellency general Washington
            [c.1789]
          
          the Subscriber parthener of Emanuel Pliarne decea’d in the year 1777 in crosing Potomock River, then charged of publick affairs, hath the honor to represent to your excellency, that he was in St Eustache in the year 1775 at the arrival of an american Vessel dispatch’d by the governer Coock of providence in the state of Rodeland, wishing to procure munitions of war the

inhabitants of that island having refused, to satisfy his demand then the Subscriber offered to the capin of the said Vessel to go the cap francois where he procure him fire arms, powder &ca the Subscriber also Emanuel pliarne his parthener have with generosity supplyed the said Vessel with all the munitions of war without any interest that the satisfaction to Shew their Earnest desire to promote the americain cause they embarked in the Said Vessel to go to Providence, few days after their arrival in November 1775 they were at Cambridge to have the honor to See his excellency general Washigon and offered him their Service to Supply the americains with all munitions of war and furnitures wanting for their army, knowing all the importance of our Proposition the general advised Pliarne also the Subscriber to go instantly to Philadelphia and that he will inform the honorable congres of our propositions.
          the 28 January 1776 a contract was made between the committee Secret of the honorable congress, the Subscriber and his partherner, for a considerable furniture of munitions of war and other articles necessary for the use of the army and by the Said contract, it is Said in case that the Subscriber and his Parthener Would Succeed in the negociation committed to their care, they Should participate to the future favour of the united States of america.
          the subscriber embarked on board of the concorde at Philadelphia for france in March 1776 emanuel Pliarne was resident in this City, When the Subscriber arrived in france he go to Versailles obtained an audience of the Minister, and has been so succesful in his negociation that he is the first frenchman that hath procured useful correspondance between french and america, he give information to his parthener that all the produce and americains Vessel Should be received in the port of Nantes from whence the Subscriber was oblidge to send several Vessel to the Congress the first Were the Hancoke & Adam Capin Smith the Mary elizabetha, loaded with munitions of war, clothing and furniture for the troupes.
          in December 1776 his excellency D. B. Francklin delivered letters directed for the subscriber from the Secret committee of the honorable congress he Stay Sometime with him, and I want with him at Paris, after having supply him with Money also the americain frigatte the represaille [Reprisal] in which his excellency

came to Nantes, the Subscriber continued to do all the advance to all Americain Vessel directed to him by the united states or By the Board of War of Boston the President of which in his letter give acknowledgement that by receiving his invoice of 7000 firearms in due time, they have very much contributed to the glorious Journey of Saratoka. it is with the Same Zeale and fidelity that he hath completed all the order he received during the war as far as his faculty and credit Shoud permit Since 1775 till the peace took place.
          the Subscriber wishing to be employed in the americain service asked to your excellency a Brevet of aide de camp which has been granted to him in the year 1776 by the honorable Congress, the importance of the orders successively comitted to his care in Europe for the supplement of the armys in which he has been constantly employed during the War, is the only motive that prevented him to return and to be employed in the americain army. all his familly Wishing for his return in Europe particularly his Brother in law Knight of the order of St Louis and employed in the Royal Corps of artillery in which I have been employed myself before to come in america, in going to his country he wished to have Some mark of distinction to prouve to his nation that he hath fulfil with honor Zeal and fidelity the mission in which he hath been concerned, these be considered the Subscriber beseech your excellency to have him Received as a member of the order of St Cincinnati with permission to make use of the priviliges accorded to the order, in So doing you shall do Justice and the Subscrirer shall for ever pray for your excellency.
          (his excelancy the President of the united states of america) it is with respect that I beg your excellency to examine the memoirs of my services here annexed, and I beseech you to be favourable to my demand, if you are So good to protect them, I got no doubt that I shall suceed to obtain the favour that my Zeal and attachment for the americain Cause deserve, having ever been ready to discharge my duty with honour in the mission in which I have been employed for the Service of the united States. in granting my request I Shall have an eternal acknowlegment of your gratitude. I am with Respect the Most obedt humble servant of your excellency.
        